                                                                                            FILED
                                                                                   2019 Mar-13 AM 11:35
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            MIDDLE DIVISION

BRITTNEY LASHAE                               )
GADDISON,                                     )
                                              )
          Plaintiff,                          )
v.                                            )      Civil Action Number
                                              )      4:17-cv-01512-AKK
NANCY A. BERRYHILL,                           )
Commissioner, SSA,                            )
                                              )
          Defendant.                          )

                             MEMORANDUM OPINION

          Brittney Gaddison brings this action pursuant to Section 405(g) of the Social

Security Act, 42 U.S.C. § 405(g), seeking review of the Administrative Law

Judge’s denial of disability insurance benefits, which has become the final decision

of the Commissioner of the Social Security Administration (“SSA”). For the

reasons explained below, the court affirms the decision.

     I.      Procedural History

          Gaddison filed her application for Disability Insurance Benefits (“DIB”) on

July 24, 2014 asserting that she suffered from a disability beginning on March 1,

2013, which she later amended to June 27, 2014, due to bipolar disorder. R. 19,

24, 98, 167. After the SSA denied her application, Gaddison requested a formal

hearing before an ALJ. R. 95, 107, 118. Ultimately, the ALJ issued a decision
finding that Gaddison was not disabled. R. 37. The Appeals Council affirmed,

rendering the ALJ’s decision the final decision of the Commissioner.           R. 1.

Gaddison was 17 years old on the date of her application and 18 years old on the

date of the Commissioner’s final decision. R. 19, 178. Gaddison filed this action

pursuant to § 405(g) of the Act, 42 U.S.C. § 405(g). Doc. 13.

   II.      Standard of Review

         First, federal district courts review the SSA’s findings of fact under the

“substantial evidence” standard of review. 42 U.S.C. §§ 405(g), 1383(c); Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).        The district court may not

reconsider the facts, reevaluate the evidence, or substitute its judgment for that of

the Commissioner; instead, it must review the final decision as a whole and

determine if the decision is “reasonable and supported by substantial evidence.”

See Martin, 894 F.2d at 1529 (citing Bloodsworth v. Heckler, 703 F.2d 1233, 1239

(11th Cir. 1983)). Substantial evidence falls somewhere between a scintilla and a

preponderance of evidence; “[i]t is such relevant evidence as a reasonable person

would accept as adequate to support a conclusion.” Id. (internal citations omitted).

If supported by substantial evidence, the court must affirm the Commissioner’s

factual findings, even if the evidence preponderates against the Commissioner. Id.

         Credibility determinations are the province of the ALJ. Moore v. Barnhart,

405 F.3d 1208, 1212 (11th Cir. 2005). However, “[t]he testimony of a treating

physician must ordinarily be given substantial or considerable weight unless good
                                          2
cause is shown to the contrary,” and the failure of the Secretary “to specify what

weight is given to a treating physician’s opinion and any reason for giving it no

weight” constitutes reversible error. MacGregor v. Bowen, 786 F.2d 1050, 1053

(11th Cir. 1986). Courts have found good cause to discount a treating physician’s

report when it is “not accompanied by objective medical evidence, . . . wholly

conclusory,” or “inconsistent with [the physician’s] own medical records.” Lewis

v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997); Edwards v. Sullivan, 937 F.2d

580, 583 (11th Cir. 1991). In contrast to the opinion of a treating physician, “the

opinion of a nonexamining physician is entitled to little weight if it is contrary to

the opinion of the claimant’s treating physician.” Broughton v. Heckler, 776 F.2d

960, 962 (11th Cir. 1985).

      Second, federal courts review the SSA’s conclusions of law de novo, see

Bridges v. Bowen, 815 F.2d 622, 624 (11th Cir.1987), and “[f]ailure to apply the

correct legal standards is grounds not for remand but, for reversal.” Lamb v.

Bowen, 847 F.2d 698, 701 (11th Cir. 1988). No presumption attaches to either the

ALJ’s choice of legal standard or to the ALJ’s application of the correct legal

standard to the facts. Id.

      Finally, reviewing courts have the power “to enter, upon the pleadings and

transcript of the record, a judgment affirming, modifying, or reversing the decision

of the Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g) (emphasis added).
                                         3
   III.     Statutory and Regulatory Framework

      An individual applying for DIB bears the burden of proving that she is

disabled. Moore, 405 F.3d at 1211. To qualify, a claimant must show “the

inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. §§ 423(d)(1)(A) and 416(i)(I)(A). A physical

or mental impairment is “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrated by

medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. §

423(d)(3).

      For applicants who have attained age 18, determination of disability under

the Act requires a five step analysis. See 20 C.F.R. § 404.1520(a)-(f); 20 C.F.R. §

416.920. Specifically, the Commissioner must determine, in sequence:

      (1)     whether the claimant is doing substantial gainful activity;
      (2)     whether the claimant has a severe impairment;
      (3)     whether the impairment meets or is medically equivalent to one
              listed by the Secretary;
      (4)     whether the claimant is unable to perform his or her past work;
              and
      (5)     whether the claimant is unable to perform any work in the
              national economy, based on his residual functional capacity.

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). “An affirmative

answer to any of the above questions leads either to the next question, or, on steps


                                         4
three and five, to a finding of disability. A negative answer to any question, other

than step three, leads to a determination of ‘not disabled.’” Id. at 1030 (citing 20

C.F.R. § 416.920(a)-(f)). “Once a finding is made that a claimant cannot return to

prior work, the burden shifts to the Secretary to show other work the claimant can

do.” Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995) (citation omitted).

      For applicants under age 18, determination of disability under the Act

requires a three step analysis. 20 C.F.R. § 416.924(a). Specifically, the

Commissioner must determine in sequence:

      (1) whether the claimant is working;
      (2) whether the claimant has a severe impairment; and
      (3) whether the impairment meets or equals one listed by the Secretary.

Parks ex rel. D.P. v. Comm’r, Soc. Sec. Admin., 783 F.3d 847, 850 (11th Cir.

2015). In determining whether an impairment equals a severe impairment, the ALJ

must assess the claimant on six domains:

      (1) acquiring and using information;
      (2) attending and completing tasks;
      (3) interacting and relating with others;
      (4) moving about and manipulating objects;
      (5) caring for himself; and
      (6) health and physical well-being

Id. at 851 (citing 20 C.F.R. §§ 416.926a(a), (b)(1), (d)). The claimant must

establish that she suffers from an “extreme” limitation in one of the domains, or a

“marked” limitation in two of the domains. Id. (citing 20 C.F.R. § 416.926a(a)).




                                           5
      In cases where an individual attains age 18 after filing a disability

application but before the Commissioner has made a determination or decision on

whether the individual is disabled, the Commissioner uses the three step analysis of

20 C.F.R. § 416.924 for the period during which the individual was under age 18,

and the five step analysis of 20 C.F.R. § 416.920 for the period starting with the

day the individual attains age 18. 20 C.F.R. § 416.924(f).

   IV.   The ALJ’s Decision

      In performing the three step analysis for the period before Gaddison attained

age 18, the ALJ found that Gaddison had not engaged in substantial gainful

activity since July 24, 2014, and therefore met Step One. Doc. 6-3 at 21, 25. Next,

the ALJ found that Gaddison satisfied Step Two because she suffered from a

“severe impairment” caused by bipolar disorder. Id. at 25 (citing 20 C.F.R. §

416.924(c)). Finally, the ALJ found that Gaddison did not have an impairment or

combination of impairments that met or medically equaled one of the impairments

listed in the regulations for presumptive disability (i.e. the six domains), or that

functionally equaled the listings. Id. at 28-35.    Therefore, the ALJ found that

Gaddison was not disabled under the Act prior to attaining age 18. Id. at 35.

      With respect to the period beginning age 18, Gaddison again satisfied Step

One as she had not engaged in substantial gainful activity since July 24, 2014.

Doc. 6-3 at 25. Next, at Step Two, the ALJ found that Gaddison continued to have

a severe impairment or combination of impairments, and had not developed any
                                         6
new impairments since attaining age 18. Id. at 35. At Step Three, the ALJ

concluded that Gaddison’s mental impairment did not meet the severity or

medically equal the severity of one of the impairments listed in 20 C.F.R. Pt. 404,

Subpt. P, App. 1, § 12.04, for depressive, bipolar and related disorders. Id. at 25,

36.

           Although the ALJ answered Step Three in the negative, consistent with the

law, see McDaniel, 800 F.2d at 1030, she proceeded to Step Four, where she

determined that Gaddison had no past relevant work and has the residual functional

capacity (“RFC”) to perform a full range of work at all exertional levels, except

that Gaddison should have infrequent workplace changes, occasional interactions

with the public, and instructions that are simple and lack detail. Id. at 36-37. The

ALJ then proceeded to step five, where based on Gaddison’s RFC, age, prior work

experience, and the Vocational Expert’s (“VE”) testimony, the ALJ concluded that

Gaddison could perform work that exists in significant numbers in the national

economy, including work as a housekeeper, hand packager, and poultry worker. Id.

at 37-38. Therefore, the ALJ concluded that Gaddison was not disabled under the

Act subsequent to attaining age 18. Id. at 38.

      V.      Analysis

           Gaddison contends that the ALJ erred by failing to (1) make any findings of

her credibility; (2) clearly state the grounds to discredit her examining psychologist

Dr. David Wilson; and (3) use substantial evidence in finding that her bipolar
                                            7
disorder failed to rise to a marked level. Doc. 13 at 20-30. Lastly, Gaddison

argues that the Appeals Council failed to consider new submissions from the

Cherokee-Etowah-DeKalb (“CED”) Mental Health Center. Id. at 30-33. The court

addresses these issues in turn.

      A. Whether ALJ Failed to Properly Discredited Gaddison’s Credibility

       “The ALJ can make credibility determinations regarding a claimant’s

subjective complaints and must provide specific reasons for the credibility

finding.” Ring v. Berryhill, 241 F. Supp. 3d 1235, 1245 (N.D. Ala. 2017), aff’d

sub nom., Ring v. Soc. Sec. Admin., Comm’r, 728 F. App’x 966 (11th Cir. 2018).

Although the “credibility determination does not need to cite particular phrases or

formulations . . . [,] it cannot merely be a broad rejection that is not enough to

enable the reviewing court to conclude that the ALJ considered the medical

condition as a whole.” Id. (citing Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir.

2005)).   In reaching a decision, the ALJ must consider “all of the available

evidence, including [the claimant’s] medical history, the medical signs and

laboratory findings, and statements about how . . . symptoms affect [the claimant].”

20 C.F.R. § 404.1529. However, because a claimant has “voluminous case records

containing many types of evidence from different sources, it is not administratively

feasible for [the ALJ] to articulate in each determination or decision how [the ALJ]

considered all of the factors for all of the medical opinions and prior administrative

medical findings in [the claimant’s] case record.” 20 C.F.R. § 416.920(c). Thus
                                          8
“[a] lack of an explicit credibility finding [only] becomes a ground for remand

when credibility is critical to the outcome of the case.” Foote, 67 F.3d at 1560

(emphasis added).

             1. Subjective Pain Testimony

      Gaddison maintains the ALJ failed to properly assess her credibility based

on her pain testimony and a school evaluation from guidance counselor Denisse

Lumpkin.    Doc. 13 at 20-24.      To establish a disability via testimony about

symptoms, Gaddison must provide “(1) evidence of an underlying medical

condition; and (2) either (a) objective medical evidence confirming the severity of

the alleged [symptom]; or (b) that the objectively determined medical condition

can reasonably be expected to give rise to the claimed [symptom].” Wilson v.

Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002).           In assessing Gaddison’s

symptoms, the ALJ must consider: “the objective medical evidence; [Gaddison’s]

daily activities; the location, duration, frequency, and intensity of [Gaddison’s]

symptoms; precipitating and aggravating factors; the type, dosage, effectiveness,

and side effects of medication taken to relieve the symptoms; treatment, other than

medication, for the symptoms; any other measure used to relieve the symptoms;

and any other factors concerning functional limitations and restrictions due to the

symptoms.” Sims v. Comm’r of Soc. Sec., 706 F. App’x 595, 603–04 (11th Cir.

2017) (citing § 404.1529(c)(3)). Although explicit findings as to credibility are not

required, “the implication must be obvious to the reviewing court.’” Dyer, 395
                                         9
F.3d at 1210 (quoting Foote, 67 F.3d at 1562). Thus, an ALJ must offer a “clearly

articulated credibility finding with substantial supporting evidence in the record,”

MacGregor v. Bowen, 786 F.2d 1050, 1054 (11th Cir.1986).

      Turning to the specifics here, after reviewing the record of evidence of

Gaddison’s treatment history, the ALJ cited the appropriate standard in evaluating

“the intensity, persistence, and limiting effects of [Gaddison’s] symptoms to

determine the extent to which they limit [Gaddison’s] ability to do basic work

activities.” Doc. 6-3 at 26 (citing 20 CFR § 404.1529). As the ALJ noted,

“whenever statements about . . . the pain or other symptoms are not substantiated

by objective medical records, the [ALJ] must make a finding on the credibility of

the statements based on a consideration of the entire case record.” Id. The ALJ in

fact reviewed the entire record, and ultimately found that “the limitations arising

from [Gaddison’s] bipolar symptoms did not rise to the marked level in any

domain.” Id. Contrary to Gaddison’s contention, a review of the record, including

objective medical evidence and Gaddison’s reported daily activities (see 20 C.F.R.

§ 416.929(c)), supports the ALJ’s findings.

      Gaddison’s subjective testimony about her bipolar symptoms indicated that

she suffered from blackouts due to anxiety, emotional triggers, angry outbursts,

trouble sleeping, changes in eating patterns, and inability to concentrate. Doc. 13

at 20-24. Although these symptoms may cause some limitations, the ALJ found

that the medical record failed to support the extent and severity of the limitations
                                        10
Gaddison described.     With respect to blackouts, for example, the ALJ asked

Gaddison to specify when she experiences blackouts and severe anxiety, and

Gaddison responded “when [she] is around a lot of people.” R. 62. In discrediting

this testimony, the ALJ noted that despite anxiety issues Gaddison developed a

friendship with a neighbor, had a boyfriend, and told her counselor that she

enjoyed working at a fast food restaurant. Doc. 6-3 at 35-36. Moreover, as the

ALJ noted, Gaddison’s education records indicated that she was able to function in

the classroom and her difficulties in expressing herself decreased as she adjusted to

her new school.      Id. at 32; R. 250-256 (Teacher Genia Fry noted that after

Gaddison transferred Gaddison experienced no problems or only slight problems in

the six domain categories).

      Regarding Gaddison’s testimony about emotional shifts and lethargy, the

ALJ implicitly noted the inconsistency in Gaddison’s testimony about when her

“depression got so bad that [she] couldn’t bring [herself] to get out of bed.” R. 65.

The ALJ noted that although Gaddison reported difficulties in getting out of bed at

her grandmother’s home, she was able to attend school on a consistent basis when

she lived with her friend’s family. See R. 65-67 (ALJ during the hearing: “Q: But

what I’m trying to understand is why you were able to [get out of bed despite

depression] at your friend’s house? A: Because I was forced to . . . I was forced to

. . . by [friend’s mother]”).   Gaddison’s grandmother also testified that on days

where Gaddison struggled to get out of bed, she “just left [Gaddison] alone and
                                         11
then she finally got up and seemed, you know, that she was – she was getting,

getting to herself and she said I’m going to take my medicine.” R. 76.          The

evidence about Gaddison’s actions at her friend’s home support the ALJ’s decision

to discredit this part of Gaddison’s testimony.

      With respect to Gaddison’s contention about her anger outbursts, the ALJ

noted that in February 2016 guidance counselor Denisse Lumpkin indicated that

Gaddison has a “severe problem with expressing anger appropriately” and a “very

serious problem” in handling frustration appropriately. R. 265-271. However, the

ALJ discredited this testimony, in part, because when the ALJ asked Gaddison

whether she had “trouble getting along with the authority figures in your life . . .

anyone else at the school,” Gaddison responded with “No ma’am.” R. 64.

Gaddison’s medical records also indicate that Gaddison’s anger symptoms are not

as debilitating as she testified. As the ALJ pointed out, during a May 2015 CED

Mental Health Center visit, Gaddison noted that she experienced “increased

symptoms of her bipolar disorder when she went off her medications,” but she

realized that these symptoms decreased when she is on medications and that she

needed to continue taking them. Doc. 6-3 at 28, 36; R. 517-534. The ALJ noted

also that although Gaddison experienced significant challenges arising from her

bipolar disorder, Gaddison also “worked hard to overcome and deal with her

depression, anger, and other symptoms by seeking appropriate treatment and using

various coping skills and techniques she practiced with her therapist.” Doc. 6-3 at
                                         12
36. Indeed, as explained in detail in Section B, infra, regular visits at the CED

Mental Health Center indicate that although Gaddison described challenges in

meeting her treatment goals to manage anger outbursts, she also noted progress in

using coping techniques such as writing in her journal, breathing, and using self-

affirmations. See R. 517-534.

       Finally, although Gaddison complained of an inability to concentrate, the

ALJ discredited this testimony because school records indicate that Gaddison made

“fairly good grades – B’s and C’s” while carrying a regular class load. R. 537.

See R. 272, 274, 296 (Southside High School Transcripts indicating a grade point

average around 76 between 2013 and 2016); see also R. 205 (Gaddison’s

grandmother report that “[Gaddison] makes good grades in school but has had hard

time paying attention and understanding subjects and sometimes doesn’t pay any

attention when people are talking to her”). The ALJ also noted that Gaddison was

on track to graduate and expressed interests in careers in the Army, as a veterinary

technician, or as a pet groomer. Doc. 6-3 at 36.

       In short, Gaddison’s record, including her assessments 1 and academic

performance, belie her subjective complaints.              The ALJ properly cited to

substantial evidence in the record to discredit Gaddison’s testimony about the

severity of her bipolar disorder symptoms. Therefore, the decision of the ALJ is


1
 In her Self-Assessment Function Report, Gaddison indicated that despite limitations on her
social functioning she had no limitations on her daily activities, ability to communicate, and
ability to take care of her personal needs and safety. R 182-184.
                                                 13
due to be affirmed. Lowery v. Soc. Sec. Admin., Comm’r, 729 F. App’x 801 (11th

Cir. 2018) (affirming the ALJ who found “that limitations to which claimant

testified were far in excess of those which reasonably would be expected from the

objective clinical findings and were not consistent with all of the other evidence of

record”).

      B. Whether the ALJ Erred by Giving Limited Weight to the Opinion of
      Dr. David Wilson

      Gaddison next challenges the weight the ALJ gave to the opinion of Dr.

Wilson, a psychiatrist she visited once at her lawyer’s request, contending that the

ALJ failed to state with “some measure of clarity” the reasons she gave little

weight to Dr. Wilson’s opinion.       Doc. 13 at 24-28.     “Medical opinions are

statements from acceptable medical sources that reflect judgments about the nature

and severity of [a claimant’s] impairment(s),” including symptoms, diagnosis and

prognosis, and a claimant’s abilities and restrictions. 20 C.F.R. § 416.927. “An

ALJ may not reject an opinion if the claimant went to the doctor at the request of

her attorney . . . [and] the purpose for which a report was obtained does not provide

a legitimate basis for rejecting it.” Rice v. Comm’r of Soc. Sec., 611 F. App’x 665,

666 (11th Cir. 2015).     In weighing medical opinions, an ALJ may offer little

weight to a physician based on several factors, including: (1) whether the medical

opinion is from a treating source who can provide a detailed, longitudinal picture

of a claimant’s medical impairments; (2) length of treatment; (3) nature and extent


                                         14
of the treatment relationship; (4) supportability; and (5) consistency. See 20 C.F.R.

§ 404.1527(c)(1)-(2).   In contrast to the opinion of a physician who has regularly

treated a claimant, a one-time examiner is generally “not entitled to the deference

due to a treating medical source.” See Crawford v. Comm’r, Soc. Sec., 363 F.3d

1155, 1160 (11th Cir. 2004) (“The ALJ correctly found that, because [the doctor]

examined [the claimant] on only one occasion, her opinion was not entitled to great

weight.”).

      Turning to the specifics, Dr. Wilson performed a consultative psychological

evaluation where Gaddison shared her experiences with trauma and challenges in

controlling her anger. Based on this evaluation, Dr. Wilson opined that although

Gaddison is “intelligent with good verbal skills,” her “ability to withstanding the

pressures of day to day occupational functioning is highly impaired.” R. 539. Dr.

Wilson also completed a medical source form where he circled “No” on several

questions to indicate that Gaddison cannot understand or carry out simple

instructions, maintain attention for at least two hours, perform activities within a

schedule and be punctual, sustain an ordinary routine without special supervision,

adjust to routine and infrequent work changes, respond appropriately to criticism

from supervisors, interact appropriately with co-workers, and maintain socially

appropriate behavior. R. 540. He also opined that Gaddison would experience

high absenteeism since he expected her to miss thirty days out of a thirty day

period due to her psychological symptoms. Id.
                                         15
      The ALJ gave Dr. Wilson’s opinion little weight due to its “inconsisten[cy]

with [Gaddison’s] CED treatment records and with her school records and teacher

questionnaires.” Doc. 6-3 at 37. In challenging the ALJ’s decision, Gaddison

merely reiterates Dr. Wilson’s findings and notes its consistency with teacher

evaluations and her hospitalization for suicidal ideation in December 2015. Doc.

6-3 at 37. These contentions overlook that the overall record supports the ALJ’s

decision to give little weight to Dr. Wilson’s opinion. As an initial matter, a

medical source form is conclusory and has limited probative value. Indeed, several

courts have criticized “form reports” such as the one Dr. Wilson provided, see R.

540, in which a physician merely checks off a list of symptoms without providing

an explanation of the evidence that supports her decision. See Wilkerson ex rel.

R.S. v. Astrue, 2012 WL 2924023, at *3 (N.D. Ala. July 16, 2012) (“form report

completed by Dr. Morgan and submitted by [plaintiff]’s counsel consisted of a

series of conclusory ‘check-offs’ devoid of any objective medical findings”);

Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993) (“Form reports in which a

physician’s obligation is only to check a box or fill in a blank are weak evidence at

best[.]”); Foster v. Astrue, 410 F. App’x 831, 833 (5th Cir. 2011) (holding use of

“questionnaire” format typifies “brief or conclusory” testimony); Hammersley v.

Astrue, 2009 WL 3053707, at *6 (M.D. Fla. Sept. 18, 2009) (“[C]ourts have found

that check-off forms . . . have limited probative value because they are conclusory

and provide little narrative or insight into the reasons behind the conclusions”).
                                         16
Here, Dr. Wilson circled answer choices indicating that Gaddison would not be

able to function in the workplace. R. 540. Although he summarized Gaddison’s

medical record in his psychological evaluation, he devoted one paragraph to offer

his impressions and failed to explain his conclusion that “[Gaddison’s] ability to

withstand the pressures of day to day occupational functioning is highly impaired.”

R. 535-539.

       Second, as the ALJ noted, Gaddison’s CED Mental Health Center records

are clearly at odds with Dr. Wilson’s opinion. Despite her fluctuating treatment

progress, all of her visits with the CED therapist indicate that Gaddison appeared

to have a “neat” appearance, “normal” affect, and proper orientation in time, place,

person, and situation. R. 83-85; 353-357; 526-535. During the relevant period

prior to turning 18, Gaddison’s CED records reflect, as the ALJ noted, that she

made progress on her treatment goals despite her fluctuating symptoms.                      For

example, in April 2014, she “report[ed] no suicidal or homicidal thoughts in over

three years,” felt stable on her medications, made fair treatment progress, and

continued counseling. R. 353. Next, in July 2014, her Global Assessment of

Functioning (“GAF”) 2 score was 56 despite little progress on managing her bipolar



2
  “A GAF score is a subjective determination that represents the clinician’s judgment of the
individual’s overall level of functioning . . . A score between 41 and 50 indicates serious
symptoms or ‘any serious impairment in social, occupational, or school functioning’ . . . A score
between 51 and 60 indicates only moderate symptoms or ‘moderate difficulty in social,
occupational, or school functioning’ . . . A score between 61 and 70 indicates only mild
symptoms or ‘some difficulty in social, occupational, or school functioning.’” McGriff v.
                                               17
symptoms. Gaddison also reported that practice techniques with her therapist were

helpful, and she experienced improvements with self-esteem and denied

suicidal/homicidal thoughts. R. 533. In September 2014, Gaddison’s GAF score

had increased to 58, her “bipolar symptoms have improved to three times a month

with one episode of depression,” and she mentioned making friends and not having

depressive symptoms except on the day of the therapy visit. R. 531. In October

2014, Gaddison reported only making “mild” progress toward her goals but added

that she was “coping effectively,” denied suicidal or homicidal ideation, and was

“utilizing journaling and reading as coping methods for mood stabilization.” R.

530. Finally, in February 2015, Gaddison made “minimal progress” on her goals

but reported that her anger outbursts had declined to only four times a month rather

than on a daily basis. R. 355. As the ALJ noted, these records do not support Dr.

Wilson’s findings that Gaddison is unable to withstand the pressures of a

workplace environment.

       Moreover, as to Gaddison’s contention that the ALJ mistakenly relied on her

medical records prior to her turning 18 in assessing Dr. Wilson’s opinion, doc. 14

at 25, even after Gaddison turned 18 in April 2015, the record3 still does not



Comm’r, Soc. Sec. Admin., 654 F. App'x 469, 471–72 (11th Cir. 2016) (internal citations
omitted).
3
  Gaddison devotes a substantial portion of her brief describing her hospitalizations. The ALJ
also noted that the hospital discharge records indicated that Gaddison left stable, that her
symptoms increased without medications, and that she can “function reasonably well” when she
follows her treatment plan of medications, regular counseling, and coping techniques. Doc. 6-3
                                              18
support Dr. Wilson’s opinion. The post-age 18 records also show that despite

fluctuating symptoms, Gaddison continued to make some progress on the same

treatment plan. Gaddison’s post-age 18 CED Mental Health Center records

indicate in chronological order that in May 2015, Gaddison’s “symptoms increased

due to being out of medication” but she went “back on medication” and “knows

she needs medication and will continue to take it.” R. 525.                  Gaddison also

indicated during this visit a desire to work on the negative thoughts, and her GAF

score was 58. Id. Next, in June 2015, Dr. Richard Grant notes that Gaddison had a

normal sleep pattern, fair insight and judgment, logical thought process, adequate

attention, fair appetite and fair energy, appropriate behavior, and adequate weight.

R. 524. In July 2015, Gaddison reported “minimal” progress toward her goals and

struggles with controlling anger outbursts, but that she is starting to use coping

skills, and that she developed a new friendship with a neighbor who she “is able to

visit . . . and talk [to] when she becomes angry.” R. 523. When Gaddison returned

two months later, although the friendship with her neighbor had ended and she

reported minimal progress on her treatment goals, Gaddison’s GAF score was 59,

she described her long-term goals of becoming a veterinarian, and she was

encouraged to use techniques to improve her mood. R. 522. In December 2015,


at 29. The court also notes that two of her three hospitalizations occurred prior to Gaddison’s
alleged onset date of disability – Emergency Walk-In in November 2010, R. 322, and Mountain
View Hospitalization in August 2012, R. 92.


                                              19
Gaddison again made minimal progress toward her goals and she was encouraged

to use coping skills to improve her self-esteem and monitor her depressive

symptoms. R. 517. Finally, in February 2016, she made no progress on her

treatment goals but her therapist recommended that she use “positive coping skills”

in order to decrease mood swings, R. 83. To summarize, as the ALJ noted, even

the post-age 18 medical entries are inconsistent with Dr. Wilson’s opinion that

Gaddison’s ability to handle the daily pressures of a job is highly impaired.    R.

535-539.

      In addition to the medical records, Gaddison’s school records are also

inconsistent with the opinion of Dr. Wilson. For example, Dr. Wilson opined that

in a “30 day period” Gaddison would “fail to report to work 30 days due to her

psychological symptoms.” R. 540. However, school records indicate that in one

of her classes Gaddison only missed 20 days in a school year.       R. 255.     The

school records are consistent with Gaddison’s grandmother’s report that Gaddison

misses around one day a week of school, R. 198-206, and Gaddison’s admission

that she is able to get out of bed and go to school when she is forced to do so. R.

65-67.     Gaddison’s regular and consistent attendance is reflected in the ALJ’s

finding that Gaddison consistently earned grades in the average range and is on

track to graduate from high school. R. 272, 274, 296.

      Finally, the teacher evaluations also undermine Dr. Wilson’s opinion,

indicating that Gaddison struggled initially after transferring to the school but
                                        20
made progress during subsequent school years. Doc. 6-3 at 34. For example, in

October 2012, teacher Cheryl French noted that Gaddison looked “unclean and

disheveled” and had a “very serious problem” with respect to cooperation and

caring for personal physical needs.     See also R. 250, 293. Although Gaddison

cites to this record in support of her disability, the ALJ noted that Gaddison’s

“alleged onset date in the current case is more than 20 months after [these teacher

forms were] completed.”      Doc. 6-3 at 28.     The ALJ also noted that teacher

evaluations “completed in February 2016, approximately 10 months after the

[Gaddison] turned 18” indicate improved functioning — Gaddison had no

problems with acquiring and using info, attending and completing tasks, and

following rules and obeying adults, but continued to struggle with making and

keeping friends as well as handling frustration. Id. at 29 (citing R. 250-271).

      Put simply, the ALJ cited multiple reasons to support her decision to give

Dr. Wilson’s opinion little weight. Therefore, the ALJ did not commit error or

substitute her opinion for that of a medical doctor. See Beegle v. Soc. Sec. Admin.,

Comm’r, 482 F. App’x 483, 488 (11th Cir. 2012) (finding that the ALJ did not

improperly substitute her own medical opinion for that of a doctor when

“substantial evidence supports the weight that she assigned to the opinion”).

Accordingly, her decision to give Dr. Wilson’s opinion little weight is due to be

affirmed.



                                         21
      C. Whether the ALJ Used Sufficient Evidence in Finding that
      Gaddison’s Bipolar Disorder Did Not Rise to a Marked Level

      Gaddison also alleges that the ALJ failed to fully consider Dr. Wilson and

Denisse Lumpkin’s opinions in finding Gaddison does not meet Listing 12.04. As

explained below, substantial evidence supports the ALJ’s decision that Gaddison’s

impairment did not meet or medically equal any of the six functional domains used

for claimants before age 18 and Listing 12.04 used for claimants after age 18.

             1. The Substantial Evidence Supports the ALJ’s Finding that
                Gaddison’s Impairment Does Not Rise to the Marked Level in Any
                of the Six Functional Domains.
      For the period before Gaddison turned 18, the ALJ considered whether

Gaddison had severe limitations that affected at least two of the six domains

evaluating daily functioning or an extreme limitation that affects one domain. See

20 C.F.R. § 416.926(a). Upon review of Gaddison’s education record, academic

performance, and teacher evaluations, the ALJ found that Gaddison (i) had some

“academic difficulties and challenges, but at no point has she had any restriction in

acquiring and using information rising to the marked level;” (ii) could reasonably

be expected to have some distraction and lack of focus but the restrictions in

attending and completing tasks does not rise to the marked level; (iii) could interact

and relate with others without marked limitations; (iv) had no limitations in terms

of moving about and manipulating objects; (v) had significant difficulties in caring

for herself but she was on track to graduate from high school and worked with her


                                         22
therapist to address her mood swings; and (vi) had no limitations in health and

physical well-being. Doc. 6-3 at 29-35. Gaddison challenges these findings. For

the reasons stated below, the court finds that the ALJ’s decision is supported by the

substantial evidence.

      As an initial matter, in arguing that these findings are in error, Gaddison

broadly rejects the ALJ’s finding but does not cite the specific domains she

contends she meets. It seems Gaddison’s contention of error is based solely on one

February 2016 evaluation from guidance counselor Denisse Lumpkin who ranked

Gaddison as having a serious problem with personal hygiene, expressing anger,

and asking permission appropriately, and an obvious problem with following class

rules and respecting adult authority. R. 267, 269. Lumpkin’s questionnaire offers

limited insight because Lumpkin admits that she met with Gaddison “once or twice

a month” during her senior and junior years. R. 265. In contrast, two teachers who

interacted with Gaddison on a daily basis noted in February 2016 that Gaddison

had no problem with acquiring and using information, expressing anger

appropriately, and only a slight problem with taking care of personal hygiene. See

R. 250, 254, 261 (evaluations from Gaddison’s government and band teachers).

Moreover, teacher questionnaires in general provide limited insight as they do “not

explain what distinguishes between slight, obvious, or serious problems or how

these designations might correspond to ‘less than marked,’ ‘marked,’ or ‘extreme’

ratings as defined in the regulations.” Beavers v. Soc. Sec. Admin., Comm’r, 601 F.
                                         23
App’x 818, 823 (11th Cir. 2015). Indeed, the ALJ cautioned against placing too

much reliance on the snapshot description of Gaddison, who had just transferred

into Southside High School after attending “22 different schools” and experienced

a difficult transition initially. Doc. 6-3 at 26. As the ALJ noted, Gaddison remained

on track to graduate and her social behavior improved between her transfer in

October 2012 and February 2016 as reflected in her teacher’s evaluations. Id. See

R. 250, 254, 261. In short, based on this record, Gaddison has failed to establish

that her impairments rise to the marked level in any of the six domains.

             2. The Substantial Evidence Supports the ALJ’s Finding that
               Gaddison’s Impairments Did Not Meet or Medically Equal Listing
              12.04.

      The ALJ also considered whether Gaddison met the requirements after

turning 18 in April 2015. The substantial evidence supports the ALJ’s findings

that Gaddison’s contention that she meets the Listing rests solely on a counselor’s

evaluation that Gaddison had a serious problem with hygiene, seeking permission,

and anger management. See doc. 13 at 28. However, the counselor only met with

Gaddison twice a month, and the teachers who saw Gaddison on a daily basis

noted that her problems with hygiene and anger management were not serious. R.

250, 254, 261.

      To determine whether an impairment or combination of impairments meets

or medically equals the severity of a listed impairment in 20 C.F.R. Part 404,

Subpart B, Appendix 1. 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, “a
                                         24
claimant must have a diagnosis included in the Listings and must provide medical

reports documenting that the conditions meet the specific criteria of the Listings

and the duration requirement.” Wilson, 284 F.3d at 1224. Moreover, “to show that

his impairment matches a listing, it must meet all of the specified medical

criteria[;] [a]n impairment that manifests only some of those criteria, no matter

how severely, does not qualify.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990)

(emphasis in original). A claimant cannot equal a listing by “showing that the

overall functional impact of his unlisted impairment or combination of

impairments is as severe as that of a listed impairment.” Id. at 531. Ultimately,

“the claimant bears the burden of proving that he is disabled, and, consequently, he

is responsible for producing evidence in support of his claim.” Ellison v. Barnhart,

355 F.3d 1272, 1276 (11th Cir. 2003); see also 20 C.F.R. § 416.912(c) (stating

“[the claimant] must provide medical evidence showing that [the claimant has] an

impairment(s) and how severe it is during the time” the claimant alleges a

disability).

       To meet Listing 12.04A of 20 C.F.R. 404, Subpart P, Appendix 1, Gaddison

must demonstrate medical documentation of bipolar disorder, which is

characterized by three or more of the following: “pressured speech, flight of ideas,

inflated self-esteem, decreased need for sleep, distractibility, involvement in

activities that have a high probability of painful consequences that are not

recognized; or increase in goal-directed activity or psychomotor agitation.” In
                                        25
addition to Paragraph A, Gaddison must also satisfy Paragraph B or C.4 Paragraph

B is met with extreme 5 or marked 6 limitation in two of the following areas of

mental functioning: “(i) Understand, remember, or apply information; (ii) Interact

with others; (iii) Concentrate, persist, or maintain pace; and (iv) Adapt or manage

oneself.” Id. at 12.04B.

       The ALJ found that Gaddison did not meet Listing 12.04, noting that the

medical record only supported that Gaddison’s “psychological symptoms result in

moderate restriction in activities of daily living, moderate difficulties in

maintaining social functioning, and moderate difficulties in maintaining

concentration, persistence or pace.” Doc. 6-3 at 35. The ALJ pointed out also the

absence of “decompensation episodes that have lasted for at least [two weeks].”

Id. at 34. To reach this decision, the ALJ reviewed Gaddison’s CED Mental

Health Center records (as discussed in detail in Section B, supra) which indicated

that she “remained reasonably stable” with outpatient counseling and medication

management. Doc. 6-3 at 36-37. The ALJ also reviewed Gaddison’s GAF score,

which fluctuated in the 50s range and indicated that Gaddison had “moderate

symptoms” or “moderate difficulty in social, occupational, or school functioning.”


4
  Gaddison does not specific whether she meets Paragraph B or Paragraph C. However, a review
of the record indicates that she is attempting to satisfy Paragraph B since there is no evidence
that Gaddison has an inability to function outside a highly supportive living arrangement.
5
   “Extreme limitation [indicates that the claimant is] not able to function in this area
independently, appropriately, effectively, and on a sustained basis.” Id. at 12.00F(2)(e).
6
  “Marked limitation [indicates that the claimant’s] functioning in this area independently,
appropriately, effectively, and on a sustained basis is seriously limited.” Id. at 12.00F(2)(d).
                                                 26
Id. See also American Psychiatric Association, Diagnostic and Statistical Manual

of Mental Disorders 34 (5th ed. 2013). Finally, the ALJ noted that although

Gaddison was admitted to Mountain View Hospital in December 2015 for anxiety,

suicidal thoughts, verbal aggression, and impulsive behaviors, Gaddison’s

depression symptoms improved at discharge, she had a GAF score of 52, and she

resumed CED outpatient counseling and medication management. Id.

             3. The ALJ Properly Considered Gaddison’s Limitations during the
               VE’s Testimony.

      Finally, Gaddison maintains that the ALJ failed to fully account for

Gaddison’s impairments and limitations in the hypothetical the ALJ posted to the

VE. In this respect, Gaddison appears to argue the ALJ’s decision is not supported

by substantial evidence because the ALJ failed to “consider all of [Gaddison’s]

severe impairments” during the VE testimony and “show that [Gaddison] could

perform other gainful employment in the economy.” Pendley v. Heckler, 767 F.2d

1561, 1563 (11th Cir. 1985). Indeed, this Circuit has “held that unless there was

vocational expert testimony concerning the availability of jobs for a person with

the claimant’s educational level, work skills and experience and physical

limitations, the decision of the ALJ, based significantly on the expert testimony,

would be unsupported by substantial evidence.” Id. See also id. at 1562 (“Where

an ALJ relies significantly on the testimony of a VE to find that other jobs exist in

the national economy that a Claimant can perform, but fails to include all the


                                         27
Claimant’s limitations in the hypothetical question, the Eleventh Circuit has held

that the final decision is not supported by substantial evidence.”).

       A review of the record shows that the ALJ posed a series of hypotheticals to

the VE accounting for Gaddison’s RFC.7 See, e.g., R. 79-81 (ALJ’s hypothetical

regarding “occasional interaction with the general public and frequent interaction

with coworkers and supervisors and would be capable of sustaining attention,

concentration for at least two hour blocks of time with normal breaks throughout

an eight-hour day,” . . . “[if] we continue with that same individual but I now add

some additional social restrictions in that the individual should have no interaction

with the general public meaning that the job itself would not require interaction

with the public, . . . the job requirements itself and occasional interaction with

coworkers and supervisors which they’re around them throughout the work day but

have only occasional conversations and interpersonal interactions”). In light of the

ALJ’s RFC findings, which are consistent with the medical record, the court

cannot conclude, as Gaddison suggests, that the ALJ erred by failing to incorporate

all aspects of Dr. Wilson’s unsupported opinion in the hypothetical posed to the

VE. See Crawford, 363 F.3d at 116 (finding that the ALJ was not required to

include findings in the hypothetical that the ALJ had properly rejected as

unsupported). After all, the ALJ is not required to “pore over every piece of


7
  The ALJ determined that Gaddison has the RFC to perform a full range of work at all
exertional levels, except with limitations on simple instructions, infrequent workplace changes,
and occasional interactions with the public. Doc. 6-3 at 36.
                                                28
medical opinion evidence they find persuasive and extract every discrete point of

the opinion for inclusion in absurdly lengthy hypotheticals that could easily stretch

over several pages of hearing transcript. Nothing in the law requires that result.”

Caldwell v. Berryhill, 2017 WL 694233, at *5 (M.D. Ala. Feb. 21, 2017).

      Moreover, Gaddison also fails to point to what specific limitations the ALJ

failed to include in the questions to the VE. In any event, “[t]he hypothetical

questions need only include the claimant’s impairments, not each and every

symptom of the claimant.” Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253,

1270 (11th Cir.2007) (internal citation omitted). There is no error here because the

ALJ found that Gaddison’s “moderate difficulties restricted [her] ability to work to

the extent that [she] could only comprehend and perform simple routine tasks and

interact with others occasionally, and the [ALJ] included those limitations in the

hypothetical question.” Kunz v. Comm’r of Soc. Sec., 539 F. App’x 996 (11th Cir.

2013).

      D. Whether the Appeals Council Failed to Properly Consider Submitted
      Evidence

      Finally, Gaddison contends that the Appeals Council (“AC”) rejected new

relevant, material evidence indicating Gaddison’s continued treatment for

depression. Doc. 13 at 33. Generally, a claimant may present new evidence in

support of her application at each stage of the administrative process. Ingram, 496

F.3d at 1261 (citing 20 C.F.R. § 404.900(b)). The AC must review a case if the


                                         29
claimant submits additional evidence that is new, material, and relates to the period

on or before the date of the hearing decision, and if “there is a reasonable

probability that the additional evidence would change the outcome of the

decision.” 20 C.F.R. § 404.970(a)(5). See also Hargress v. Soc. Sec. Admin.,

Comm’r, 883 F.3d 1302, 1309 (11th Cir. 2018) (quoting 20 C.F.R. § 404.970(b),

416.1470(b)) (“Evidence is material if a reasonable possibility exists that the

evidence would change the administrative result.”).

      After the ALJ issued her decision, Gaddison submitted new records to the

AC, which she contends undermine the ALJ’s decision. As an initial matter,

Gaddison merely references the new evidence and argues that the AC’s decision

was perfunctory adherence, see doc. 13 at 31, which is insufficient to “carr[y] her

burden to show that these records create a reasonable probability that the ALJ’s

decision would be changed.” See Caldwell v. Colvin, 2014 WL 2765820, at *4

(M.D. Ala. June 18, 2014). Moreover, the AC correctly explained why it did not

consider the new evidence, i.e. Gaddison’s therapy notes from CED Mental Health

Center, dated February 1, 2016 to July 20, 2016, stating that the records did “not

show a reasonable probability that it would change the outcome of the decision.”

R. 2 (citing 20 C.F.R. § 404.970(a)(5)). See also Hargress, 883 F.3d at 1309

(affirming decision because the new records did “not create a reasonable

possibility . . . the evidence would change the administrative result”).     Indeed,

similar to the medical record from the relevant period, as discussed in Section B,
                                         30
supra, the new therapy notes indicate that Gaddison makes fluctuating progress

toward her goals in managing anger outbursts, that her therapist continues to

recommend “positive coping skills,” and that her appearance, affect, and

orientation remained unchanged. R. 83 – 87. In fact, the June 2016 Physician’s

Evaluation, which indicates that Gaddison had a normal sleep pattern, fair insight

and judgment, logical thought process, adequate attention and concentration, fair

appetite and energy, and appropriate behavior, undercuts Gaddison’s contention

that the new records would lead to a different result. R. 85. Finally, the July 2016

therapy notes, which indicate that Gaddison experienced anger outbursts at home

causing the family’s landlord to be concerned, are also not helpful as her therapist

recommended only that Gaddison use a “diary or journal to write more animated

feelings down . . . and encouraged her to use coping skills.” R. 87. Therefore,

because the ALJ has already discussed at length the fluctuating progress that

Gaddison has made, nothing in the new records show a “reasonable possibility that

the new evidence would change the administrative outcome.” Hyde v. Bowen, 823

F.2d 456, 458 (11th Cir. 1987).

      Lastly, because the ALJ decided the case through July 25, 2016, the AC

correctly declined to review Gaddison’s August 2016 record which is not related to

the period at issue. R. 2. “The AC normally must consider evidence that was not

presented to the ALJ when that evidence is new, material, and chronologically

relevant. See Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1320 (11th
                                        31
Cir. 2015). Evidence is chronologically relevant if it “relates to the period on or

before the date of the [ALJ] hearing decision,” 20 C.F.R. §§ 404.970(b),

416.1470(b), and is “material” when it is “relevant and probative so that there is a

reasonable possibility that it would change the administrative result.” Milano v.

Bowen, 809 F.2d 763, 766 (11th Cir. 1987). In light of Gaddison’s failure to

explain why the August 2016 record is chronologically and materially relevant, the

court finds that the AC properly declined to review the record. See Mitchell v.

Comm’r, Soc. Sec. Admin., 771 F.3d 780, 783 (11th Cir. 2014) (finding that the AC

is not required “to provide a detailed discussion of a claimant’s new evidence when

denying a request for review”).

      VI. Conclusion

      Based on the foregoing, the court concludes that the ALJ’s determination is

supported by substantial evidence, and that the ALJ applied proper legal standards

in reaching his decision. Therefore, the Commissioner’s final decision is

AFFIRMED. A separate order in accordance with the memorandum of decision

will be entered.


      DONE the 13th day of March, 2019.

                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE




                                        32
